Case 1:20-cr-20085-TLL-PTM ECF No. 8 filed 02/20/20 PagelID.10 Page1of1

 

UNITED STATES DISTRICT COURT | -
EASTERN DISTRICT OF MICHIGAN FEB 20 2023

U.S. DISTRICT COURT

BAY CITY, MICHIGAN
UNITED STATES OF AMERICA,

CASE NO: 20-CR-20085
Plaintiff,
V. | Judge Thomas L. Ludington
Magistrate Judge Patricia T. Morris
BRITTAN J. ATKINSON,

Defendant.
/

 

DEFENDANT'S ACKNOWLEDGMENT OF INDICTMENT

I, Brittan J. Atkinson, defendant in the above-entitled cause, hereby
acknowledge that I have received a copy of the indictment in this cause prior to
pleading thereto, I have read it, and I understand its contents. I waive its being read
aloud in open Court.

I know that if I am convicted or plead guilty, I may be sentenced as follows:
.

5 years, $250,000 fine, restitution, supervised release

Dated: Z/ z 6/; ZO
‘ whee J. Oh

Defenda
Dated: 2/20 /26 Sh . awn J
/ /

Catt J. Jacobs
Attorney for Defendant

 
